UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7215


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          and

NED L. POLK, SR., Bondsman as to Mary Virginia Merritt;
CRYSTAL   MILLER GOMEZ,  surety  bondsman  for  Jessica
Hollingsworth,

                      Parties-in-Interest,

          v.

LANCE C. TEW,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:14-cr-00133-HMH-2)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.



Lance C. Tew, Appellant     Pro Se. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED        STATES ATTORNEY, Greenville, South
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Lance C. Tew appeals the district court’s order denying his

motion    for     a    sentence   reduction     pursuant    to   18    U.S.C.

§ 3582(c)(2) (2012).        On appeal, we confine our review to the

issues raised in the Appellant’s brief.            See 4th Cir. R. 34(b).

Because Tew’s informal brief does not challenge the basis for

the district court’s disposition, Tew has forfeited appellate

review of the court’s order.          See Williams v. Giant Food Inc.,

370 F.3d 423, 430 n.4 (4th Cir. 2004).              Accordingly, we grant

Tew’s    motion   to   proceed    under   the   Criminal   Justice    Act   and

affirm the district court’s judgment.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                      3